Citation Nr: 1045106	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  03-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
 
2.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a tonsillectomy. 
 
3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue on appeal was previously denied by the Board in an 
October 2009 decision.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
June 2010 Order, the Court vacated the October 2009 Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).

The issue of entitlement to service connection for a 
psychiatric condition has recently been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's October 2009 decision was essentially vacated by the 
Court on the following three bases: 1) the Board failed to ensure 
that the directives of a February 2005 remand were completed, 
which involved obtaining morning and sick call reports and 
records from the Air Force Base Hospital in Thule, Greenland, 2) 
the Board failed to ensure that the  Veteran was given adequate 
notice of his right to submit alternative forms of evidence in 
the absence of his service treatment records, and 3) the Board 
failed to consider favorable evidence contained in August 2003 
and January 2007 VA examination reports.  As such, the Board must 
remand this matter to the RO for compliance with the first two 
findings.  

Additionally, on remand the RO should obtain any updated 
treatment records from the Mountain Home VA Medical Center, and 
from the Veteran's private physician, Dr. William Kincaid.  In 
December 2009 and May 2010 correspondence the Veteran has 
indicated that he continues to receive treatment from these 
providers.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Please send the Veteran a corrective 
notice letter, that includes notice of the 
unavailability of his service treatment 
records due to the National Personnel 
Records Center fire and an explanation of 
alternate forms of evidence, such as lay 
testimony, etc. as set forth in VA 
Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 
(Oct. 6, 1993), that the Veteran can submit 
in support of his claims.  
 
2.  Perform a search with the National 
Personnel Records Center (NPRC) for any 
service treatment records or morning and 
sick call reports from within the Veteran's 
period of service from the AFB Hospital in 
Thule, Greenland.  The RO should 
additionally attempt to obtain any relevant 
reports from the Surgeon General's Office 
(some Air Force hospital admissions are 
shown between 1950 and 1954), and from any 
other appropriate entity.  If no records 
from any source are located after an 
exhaustive search, the  Veteran should be 
so notified and VA's efforts and any 
resolution determined must be fully 
documented for the record pursuant to 
38 C.F.R. § 3.159(e)(i)-(iv) (2010).

3.  Obtain and associate with the claims 
file all updated treatment records from the 
Mountain Home VA Medical Center.  
Additionally, contact the Veteran and 
request that he provide authorization forms 
necessary to allow the RO to obtain any 
updated private treatment records from his 
private physician, Dr. William Kincaid.  Do 
not associate duplicate records with the 
file.  

After all of the above actions have been completed, a corrective 
notice and assistance letter has been issued, and the Veteran has 
been given adequate time to respond, readjudicate his claim.  If 
the claim remains denied, issue to the Veteran a supplemental 
statement of the case, and afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
 Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a 
decision of the Board of  Veterans' Appeals is appealable to the 
United States Court of Appeals for  Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


